DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a division of U.S. Application No. 16/568,827 filed September 12, 2019, now abandoned, which is a continuation of U.S. Application No. 14/552,728 filed November 25, 2014, now abandoned, which is a continuation of U.S. Application No. 13/393,068 filed March 20, 2012, now abandoned, which is a national stage entry of PCT/JP2010/064989 filed September 2, 2010.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d), based on an application filed in Japan on September 2, 2009.  The certified copy has been filed in parent Application No. 13/393,068.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 9-11 of U.S. Patent No. 10,214,523 in view of Nakajima et al. U.S. Publication No. 2007/0105919 A1 (provided on IDS dated April 21, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘523 are substantially overlapping in scope and mutually obvious.
Claims 1-15 of the instant application claims a method of producing a thiazole derivative according to formula I 
    PNG
    media_image1.png
    110
    154
    media_image1.png
    Greyscale
 comprising reacting a compound according to formula (Ia) 
    PNG
    media_image2.png
    107
    131
    media_image2.png
    Greyscale
 with 0.5 to 5 equivalents of a compound 1COOH or with 1 to 10 equivalents of a compound according to formula (Ic) R1COX, wherein R1 is aryl, aralkyl, an aromatic heterocyclic group, etc. and R2 is pyridyl or tetrahydropyranyl.
Claims of 7 and 9-11 of ‘523 claim a method of producing a compound of formula (I) 
    PNG
    media_image3.png
    111
    196
    media_image3.png
    Greyscale
wherein R1 is furyl, comprising the step of reacting a compound of formula (D) 
    PNG
    media_image4.png
    109
    155
    media_image4.png
    Greyscale
with a compound of formula (E) 
    PNG
    media_image5.png
    73
    73
    media_image5.png
    Greyscale
wherein Y represents halogen or hydroxyl, and further using a condensing agent as claimed in claims 10 and 11.
‘523 does not teach that said reaction takes place in a solvent.  ‘523 does not teach the use of an additive as claimed in claim 7.  ‘523 does not teach the use of a base as claimed in claim 15. ‘523 does not teach the conditions of the reaction as claimed in claims 2 and 13.  ‘523 does not teach the equivalents used for each component as claimed in the instant claims.
Nakajima et al. teaches adenosine A2A receptor antagonists represented by thiazole derivatives of general formula (I) 
    PNG
    media_image6.png
    91
    185
    media_image6.png
    Greyscale
 ([0006]-[0333]).  3, and –COR12 for R4 [0351].  Nakajima et al. specifically teaches preparing compounds having the following structure:
    PNG
    media_image7.png
    123
    277
    media_image7.png
    Greyscale
 comprising reacting formula (Ia) 
    PNG
    media_image8.png
    98
    233
    media_image8.png
    Greyscale
with 1 to 100 equivalents of R12COCl, in the absence of a solvent or in an inert solvent, optionally in the presence of 1 to 100 equivalents of a base, at a temperature between -30° C and 150° C for 5 minutes to 48 hours [0352].  Nakajima et al. teaches the inert solvent is selected from acetonitrile, dichloromethane, 1,2-dichloroethane, chloroform, 1,2-dimethoxyethane, DMF, DMA, 1,4-dioxane, THF, diethyl ether, diisopropyl ether, benzene, toluene, xylene, pyridine, DMI, NMP, sulforane, combinations thereof [0353].  Nakajima et al. teaches that the base is selected from the group including potassium carbonate, triethylamine and 4-dimethylaminopyridine (DMAP) [0354].  
Nakajima et al. further teaches another method for producing compounds of formula (I) having hydrogen for R3, and –COR12 for R4 [0351].  Nakajima et al. specifically teaches preparing compounds having the following structure:
    PNG
    media_image7.png
    123
    277
    media_image7.png
    Greyscale
 comprising reacting formula (Ia) 
    PNG
    media_image8.png
    98
    233
    media_image8.png
    Greyscale
with 1 to 50 equivalents of R12COOH in an inert solvent to the reaction, in the presence of 1 to 30 equivalents of a condensing agent, optionally in the presence of 1 to 30 equivalents of an appropriate additive, at a temperature between -30 °C and 100°C for 5 minutes to 48 hours [0355].  The inert solvent is selected from acetonitrile, dichloromethane, 1,2-dichloroethane, chloroform, 1,2-dimethoxyethane, DMF, DMA, 1,4-dioxane, THF, diethyl ether, diisopropyl ether, benzene, toluene, xylene, pyridine, DMI, NMP, sulforane, water and combinations thereof [0356]. The condensing agent is selected from dicyclohexylcarbodiimide (DCC), diisopropylcarbodiimide, N-(3-dimethylaminopropyl)-N'-ethylcarboduimide (EDC), EDC hydrochloride, benzotriazol-1-yl-tris(dimethylamino)phosphonium hexafluorophosphate (BOP), benzotriazol-1-yl-tripyrrolidinophosphonium hexafluorophosphate (PyBOP) and diphenylphosphorylazide (DPPA) [0357]. Nakajima et al. teaches that examples of the additive include 1-hydroxybenzotriazole hydrate, triethylamine and combinations thereof [0358]. 
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of ‘523 which claim a method 
    PNG
    media_image3.png
    111
    196
    media_image3.png
    Greyscale
wherein R1 is furyl, comprising the step of reacting a compound of formula (D) 
    PNG
    media_image4.png
    109
    155
    media_image4.png
    Greyscale
with a compound of formula (E) 
    PNG
    media_image5.png
    73
    73
    media_image5.png
    Greyscale
wherein Y represents halogen or hydroxyl, with the teachings of Nakajima et al. which teaches the same procedure as ‘523 and further teaches reacting formula (Ia) 
    PNG
    media_image8.png
    98
    233
    media_image8.png
    Greyscale
with 1 to 100 equivalents of R12COCl, in the absence of a solvent or in an inert solvent, optionally in the presence of 1 to 100 equivalents of a base, at a temperature between -30° C and 150° C for 5 minutes to 48 hours wherein the inert solvent is selected from acetonitrile, dichloromethane, 1,2-dichloroethane, chloroform, 1,2-dimethoxyethane, DMF, DMA, 1,4-dioxane, THF, diethyl ether, diisopropyl ether, benzene, toluene, xylene, pyridine, DMI, NMP, sulforane, combinations thereof, and the base is selected from the group including potassium carbonate, triethylamine and 4-dimethylaminopyridine (DMAP).  
In addition, it would have been obvious to a person of ordinary skill in the art to combine the teachings of ‘523 which claim a method of producing a compound of 
    PNG
    media_image3.png
    111
    196
    media_image3.png
    Greyscale
wherein R1 is furyl, comprising the step of reacting a compound of formula (D) 
    PNG
    media_image4.png
    109
    155
    media_image4.png
    Greyscale
with a compound of formula (E) 
    PNG
    media_image5.png
    73
    73
    media_image5.png
    Greyscale
wherein Y represents halogen or hydroxyl, with the teachings of Nakajima et al. which teaches the same procedure as ‘523 and further teaches reacting formula (Ia) 
    PNG
    media_image8.png
    98
    233
    media_image8.png
    Greyscale
with 1 to 50 equivalents of R12COOH in an inert solvent to the reaction, in the presence of 1 to 30 equivalents of a condensing agent, optionally in the presence of 1 to 30 equivalents of an appropriate additive, at a temperature between -30 °C and 100°C for 5 minutes to 48 hours wherein the inert solvent is selected from acetonitrile, dichloromethane, 1,2-dichloroethane, chloroform, 1,2-dimethoxyethane, DMF, DMA, 1,4-dioxane, THF, diethyl ether, diisopropyl ether, benzene, toluene, xylene, pyridine, DMI, NMP, sulforane, water and combinations thereof, and the additive is selected form 1-hydroxybenzotriazole hydrate, triethylamine and combinations thereof [0358]. 
.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "said solvent".  There is insufficient antecedent basis for this limitation in the claim because claim 8 from which claim 15 depends does not claim any solvent.
For the sake of compact prosecution, claim 15 is being interpreted as the method of claim 8, further comprising 1 to 10 equivalents of a base comprising at least one of potassium carbonate, triethylamine or 4-dimethylaminopyridine and being examined herewith.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakajima et al. U.S. Publication No. 2007/0105919 A1 (provided on IDS dated April 21, 2020).
Claims 1-15 of the instant application claim a method of producing a thiazole derivative according to formula I 
    PNG
    media_image1.png
    110
    154
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, comprising reacting a compound according to formula (Ia) 
    PNG
    media_image2.png
    107
    131
    media_image2.png
    Greyscale
 with 0.5 to 5 equivalents of a compound according to formula (Ib) R1COOH or with 1 to 10 equivalents of a compound according to formula (Ic) R1COX, wherein R1 is aryl, aralkyl, an aromatic heterocyclic group, etc., R2 is pyridyl or tetrahydropyranyl, X is halogen, and said reaction takes place in a solvent such as methanol, dichloromethane, chloroform, toluene, pyridine, water, etc.
2A receptor antagonists represented by thiazole derivatives of general formula (I) 
    PNG
    media_image6.png
    91
    185
    media_image6.png
    Greyscale
 ([0006]-[0333]).  Nakajima et al. specifically exemplifies numerous compounds of general formula (I) wherein n is 0, R2 is pyridyl, R3 is H, and R4 is 
    PNG
    media_image9.png
    75
    148
    media_image9.png
    Greyscale
 or 
    PNG
    media_image10.png
    91
    136
    media_image10.png
    Greyscale
 or 
    PNG
    media_image11.png
    100
    141
    media_image11.png
    Greyscale
or 
    PNG
    media_image12.png
    93
    154
    media_image12.png
    Greyscale
 (see table 5 compound 187 page 40, compounds 199-204 pages 41-42, compounds 212, 214-216 page 43, compounds 220-225 page 44, compounds 228, 230 page 45). Nakajima et al. specifically exemplifies numerous compounds of general formula (I) wherein n is 0, R2 is tetrahydropyranyl, R3 is H, and R4 is 
    PNG
    media_image9.png
    75
    148
    media_image9.png
    Greyscale
or 
    PNG
    media_image10.png
    91
    136
    media_image10.png
    Greyscale
or 
    PNG
    media_image11.png
    100
    141
    media_image11.png
    Greyscale
or  
    PNG
    media_image12.png
    93
    154
    media_image12.png
    Greyscale
 (see table 5 compound 455 page 67, compounds 457-463 on page 68, compounds 466-471 page 69, compounds 483-494 pages 70-72, compounds 499-502, 504, 506-510 pages 73-74).
3, and –COR12 for R4 [0351].  Nakajima et al. specifically teaches preparing compounds having the following structure:
    PNG
    media_image7.png
    123
    277
    media_image7.png
    Greyscale
 comprising reacting formula (Ia) 
    PNG
    media_image8.png
    98
    233
    media_image8.png
    Greyscale
with 1 to 100 equivalents of R12COCl, in the absence of a solvent or in an inert solvent, optionally in the presence of 1 to 100 equivalents of a base, at a temperature between -30° C and 150° C for 5 minutes to 48 hours [0352].  Nakajima et al. teaches the inert solvent is selected from acetonitrile, dichloromethane, 1,2-dichloroethane, chloroform, 1,2-dimethoxyethane, DMF, DMA, 1,4-dioxane, THF, diethyl ether, diisopropyl ether, benzene, toluene, xylene, pyridine, DMI, NMP, sulforane, combinations thereof [0353].  Nakajima et al. teaches that the base is selected from the group including potassium carbonate, triethylamine and 4-dimethylaminopyridine (DMAP) [0354].  
Nakajima et al. further teaches another method for producing the compounds disclosed therein wherein compounds of formula (I) have hydrogen for R3, and –COR12 for R4 [0351].  Nakajima et al. specifically teaches preparing compounds having the 
    PNG
    media_image7.png
    123
    277
    media_image7.png
    Greyscale
 comprising reacting formula (Ia) 
    PNG
    media_image8.png
    98
    233
    media_image8.png
    Greyscale
with 1 to 50 equivalents of R12COOH in an inert solvent to the reaction, in the presence of 1 to 30 equivalents of a condensing agent, optionally in the presence of 1 to 30 equivalents of an appropriate additive, at a temperature between -30 °C and 100°C for 5 minutes to 48 hours [0355].  The inert solvent is selected from acetonitrile, dichloromethane, 1,2-dichloroethane, chloroform, 1,2-dimethoxyethane, DMF, DMA, 1,4-dioxane, THF, diethyl ether, diisopropyl ether, benzene, toluene, xylene, pyridine, DMI, NMP, sulforane, water and combinations thereof [0356]. The condensing agent is selected from dicyclohexylcarbodiimide (DCC), diisopropylcarbodiimide, N-(3-dimethylaminopropyl)-N'-ethylcarboduimide (EDC), EDC hydrochloride, benzotriazol-1-yl-tris(dimethylamino)phosphonium hexafluorophosphate (BOP), benzotriazol-1-yl-tripyrrolidinophosphonium hexafluorophosphate (PyBOP) and diphenylphosphorylazide (DPPA) [0357]. Nakajima et al. teaches that examples of the additive include 1-hydroxybenzotriazole hydrate, triethylamine and combinations thereof [0358]. 

    PNG
    media_image13.png
    130
    296
    media_image13.png
    Greyscale
by dissolving 2-amino-4(2-furyl)thiazol-5-yl tetrahydropyran-4-yl ketone (compound 454) 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
and 6-methylnicotinic acid 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 in N,N-dimethylformamide (DMF) (solvent), the condensing agent N-(3-dimethylaminopropyl)-N'-ethylcarboduimide (EDC) hydrochloride, and the additive 1-hydroxybenzotriazole monohydrate by stirring at 80° C for 6 hours ([2003]-[2006] and [2202]).  Thus claims 1-7 of the instant application are anticipated by said teachings of Nakajima et al.

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 by dissolving 2-amino-4(2-furyl)thiazol-5-yl tetrahydropyran-4-yl ketone (compound 454) 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
and 2-chloroisonicotinoyl chloride 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
in the base dimethylaminopyridine (DMAP) and pyridine 
    PNG
    media_image8.png
    98
    233
    media_image8.png
    Greyscale
with 1 to 100 equivalents of R12COCl, in the absence of a solvent or in an inert solvent [0352].  Thus a person of ordinary skill in the art can clearly envisage the method of producing the compound in the absence of a solvent since only two options are given and thus the options are limited.  In this case, although Nakajima teaches the use of the solvent pyridine in view of the teachings in paragraph [0352] one can clearly envisage said procedure in the absence of pyridine.  The procedure in the absence of a solvent is anticipated since an ordinary skilled artisan would be able to clearly envisage Applicant's procedure in the absence of a solvent, since the options are limited, thus very few combinations can be obtained.  In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).
	With respect to the claimed limitations of equivalents, it is noted that the instant specification does not provide a definition of equivalents and as such, equivalents are interpreted based on the ordinary definition known in the art which is the amount of a substance necessary to react with another subject.  Since Nakajima et al. specifically teaches using the same components in the same method of preparing the same compounds as claimed, Nakajima et al. inherently teaches the same equivalents as claimed which are the amounts necessary for one component in the reaction to react with the other component. 
.

Conclusion
Claims 1-15 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM